Title: To John Adams from Benjamin Guild, 23 August 1820
From: Guild, Benjamin
To: Adams, John


				
					My dear Sir.
					Augt 23d 1820.
				
				I have requested your friend Judge Van de Kemp to who returns to town on tuesday to return early enough to meet Mr Tyng & Dr Kirkland (if he have the liesure to dine with me) at 3 oClk, nothing could add So much to my pleasure, as your accompanying him to town & dining with us, I assure you it would give me great pleasure to receive at my own house one with whom my earliest associations are so frequently Connected & at whose house in my youth it was so   often my pride & my pleasure to dine. I hope nothing will interfere with my wishes, & with the greatest respect / I am yr Obe Svt
				
					Benj Guild
				
				
			